This is a proceeding in habeas corpus, commenced in the superior court of Whitman county by J.V. Allen to recover the custody of his daughter, Joyce Allen, a minor. The child's mother died when it was two years of age, at which time it was given by *Page 131 
the father into the care of the respondents. Mrs. Lathrum is an aunt of the child, and she with her husband have had the care of it for something more than eight years. Shortly after the marriage of the petitioner to his present wife, this action was commenced. Upon what appears to have been a careful consideration of the evidence presented at a rather complete and exhaustive hearing, the trial judge, upon findings full and sufficient for that purpose, entered judgment refusing to change the care, custody and control of the child until the further order of the court. The petitioner, J.V. Allen, has appealed.
[1] This is a typical case wherein, notwithstanding the original and primary right of a parent, the great and leading object to be obtained is the welfare of the child. With this rule in mind, the case must be resolved upon the facts peculiar to it. A fair view of the facts could not be presented without largely detailing the testimony of a great number of witnesses, which in our opinion would serve no useful purpose. Suffice it to say that, upon consideration of the oral arguments of respective counsel, their elaborate briefs and an examination of the evidence, we are satisfied that the judgment of the trial court was correct.
Affirmed.
TOLMAN, C.J., MACKINTOSH, MAIN, and PARKER, JJ., concur. *Page 132